FILED
                                FOR PUBLICATION                              FEB 23 2006

                                                                       CATHY A. CATTERSON, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JAIB SINGH RAY,                                 No. 03-72501

           Petitioner,                          Agency No. A75-306-989

  v.
                                                ORDER
ALBERTO R. GONZALES, Attorney
General,

           Respondent.


Before: B. FLETCHER, GIBSON,* and BERZON, Circuit Judges.

       The Opinion filed January 20, 2006, slip op. 783, and appearing at 2006 WL
147634, is withdrawn. It may not be cited as precedent by or to this court or any

district court of the Ninth Circuit.




       *
            The Honorable John R. Gibson, Senior United States Circuit Judge for
the Eighth Circuit, sitting by designation.